Title: [July 1772]
From: Adams, John
To: 



      Wednesday July 1. 1772.
      
      
       
        He, who contends for Freedom,
        can ne’er be justly deem’d his Sovereign’s Foe:
        No, ’tis the wretch that tempts him to subvert it,
        The soothing Slave, the Traitor in the Bosom,
        Who best deserves that name; he is a worm
        That eats out all the Happiness of Kingdoms.
        When Life, or Death,
        becomes the Question, all Distinctions vanish;
        Then the first Monarch and the lowest Slave
        on the same Level Stand, in this the Sons
        of equal Nature all.
       
      
      
       
        
   
   Note by CFA: “These lines are taken from a play, now little read: [James] Thomson’s Edward and Eleanora, act i. sc. 2, and act ii. sc. 2” (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:297).


       
      
     